 C.P.P. SECURITY SERVICES 315California Plant Protection, Incorporated, d/b/a 2. The Employer contests Petitioner's status as aC.P.P. Security Services' and Brotherhood of labor organization. It questions the stability of Peti-Police and Security Officers, Local #3, Peti- tioner's structure and the participation of memberstioner. Case 39-RC-141 in the organization.November 18, 1981 Also, the Employer disputes whether Petitioneracts with the purpose of advancing employee inter-DECISION AND DIRECTION OF ests instead of the interests of particular individuals.ELECTION Testimony at the hearing shows that Petitionerwas formed in August 1980, that employees partici-BY MEMBERS FANNING, JENKINS, AND pate in the organization, that its purpose is to rep-ZIMMERMAN resent employees on wages, hours, and other work-Upon a petition for representation filed on No- ing conditions, and its function is to negotiate bar-vember 14, 1980, under Section 9(a) of the Nation- gaining agreements with management. Petitioner isal Labor Relations Act, as amended, a hearing was affiliated with the Federation of Special Police andheld before Hearing Officer Thomas M. Good on Law Enforcement Officers (herein Federation), andDecember 11, 1980. Following the hearing and has a constitution and bylaws, officers, and an ex-pursuant to Section 102.67 of the National Labor ecutive board. From the date of its formation toRelations Board Rules and Regulations, Series 8, as the date of the hearing, a period of about 4 months,amended, and by direction of the Regional Direc- Petitioner had sought to organize employees, hadtor for Region 1, this proceeding was transferred to discussed with employees complaints they hadthe Board for decision. Thereafter, the Employer against their employer, had met with employeesfiled a brief. who had signed union authorization cards and re-Pursuant to the provisions of Section 3(b) of the ported to them about organizational progress, andNational Labor Relations Act, as amended, the Na- had filed several representation petitions and antional Labor Relations Board has delegated its au- unfair labor practice charge.thority in this proceeding to a three-member panel. We find that Petitioner is a labor organizationThe Board has reviewed the Hearing Officer's within the meaning of Section 2(5) of the Act.rulings made at the hearing and finds they are free The Employer's contentions, based in part on thefrom prejudicial error. They are hereby affirmed.2record in Burns International Security Services, Inc.,Upon the entire record in this proceeding, the supra, that allegations of misconduct have beenBoard finds: made against Federation, with which Petitioner is1. The Employer, a California corporation with affiliated, and certain Federation officials, do notcorporate headquarters in Van Nuys, California, establish that Petitioner is unable to represent themaintains a branch facility in Rocky Hill, Connecti- interests of employees or is disqualified from repre-cut, also known as the Hartford office, where it is senting employees. See the discussion of these con-engaged in staffing and supplying security officers tentions in the Burns Decision at Appendix, Sup-to employers within the State of Connecticut. Be- plementary Objection No. 5.tween January 1, 1980, and December 11, 1980, the 3. A question affecting commerce exists concern-Hartford office obtained gross revenues amounting ing the representation of certain employees of theto approximately $225,000 from services furnished Employer within the meaning of Section 9(c)(l)to Travelers Insurance Company; gross revenues and Section 2(6) and (7) of the Act.amounting to approximately $136,000 from services 4. The parties stipulated and we find that the fol-to The New Haven Register; and gross revenues lowing employees constitute an appropriate unit foramounting to approximately $90,000 from services the purposes of collective bargaining within theto The Farley Company. The parties stipulated that meaning of Section 9(b) of the Act:these companies are employers within the jurisdic- All full-time and regular part-time security of-tion of the Board. ficers employed from the Employer's RockyWe find that the Employer is engaged in com- Hill, Connecticut, location, but excluding allmerce within the meaning of the Act and that it supervisors,3and professional employees as de-will effectuate the policies of the Act to assert ju- fined in the Act.risdiction herein. Some of the security officers are designated "ser-geants" and "lieutenants." These designations areI The name of the Employer appears as amended at the hearing. geants and "lieutenants." These designations are2 The Hearing Officer took administrative notice of the records in based on a promotional system which confers in-Bally's Park Place, Inc., 257 NLRB No. 132 (1981); Burns InternationalSecurity Services, Inc., 256 NLRB 959 (1981); Wells Fargo Guard Services ' The parties stipulated that field supervisors are supervisors within theDivision of Baker Protective Services Inc., 236 NLRB 1196 (1978). meaning of the Act and should be excluded from the unit.259 NLRB No. 39 316 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreases in rank along with merit wage increases. rity Guards and Special Police (herein Allied). InDespite the designations, the sergeants and lieuten- support of its assertion that Federation is affiliatedants perform essentially the same duties as other se- with APPLE and Allied, the Employer relies uponcurity officers. They do not schedule or assign evidence in Bally's Park Place, Inc., supra. In thework; they do not hire or fire or effectively recom- Decision in that case the Board found only a limit-mend such action. We find that the sergeants and ed relationship between Federation and APPLElieutenants are not supervisors as defined in the and no present or past affiliation between them thatAct, and we include them in the unit. would disqualify the petitioning organization in5. Petitioner's president testified that Petitioner Bally's Park from certification to represent adoes not admit to membership employees other guards' unit by virture of its affiliation with Feder-than guards and has not attempted to organize non- ation. The Board also found that the record inguards. He also testified that Federation does not Bally's Park failed to establish that Allied repre-admit to membership employees other than guards. sented employees other than guards, and, conse-The Employer contends, however, that under Sec- quently, any affiliation between Federation andquently, any affiliation between Federation andtion 9(b)(3) of the Act4Petitioner may not be certi- Allied would not subject a labor organization affili-fled to represent a unit of guards because of its af- ated with Federation to disqualification from certi-filiation with Federation, which the Employer as-fication under Section 9(b)(3).serts is affiliated with organizations which admitnon-guards to membership--the Association of Based upon these findings in the Bally's Park De-Public and Private Labor Employees (herein cision concerning Federation's relations to APPLEAPPLE) and Allied International Union of Secu- and Allied we find that Petitioner here is not dis-qualified under Section 9(b)(3) from certification to'Sec. 9(bX3) provides in pertinent part that "no labor organization represent a guards' unit because of its affiliationshall be certified as the representative of employees in a bargaining unit with Federation.of guards if such organization admits to membership, or is affiliated di- [Direction of Election and Excelsior footnoterectly or indirectly with an organization which admits to membership,employees other than guards." omitted from publication.]